Title: From George Washington to Elias Dayton, 29 March 1781
From: Washington, George
To: Dayton, Elias


                  Dear Sir
                     
                     
                     Head Quarters New Windsor 29th March 1781
                     
                  
                  I have never yet heard whether the Officers have had any or what success under the Law for recruiting. You will be pleased to inform me by the first oppertunity.
                  We have a report by the way of Kings bridge that there has been an action between the French and British Fleets, but no particulars.  If you hear any thing of it from Staten Island be pleased to let me hear from you.  I am Yr most obt Servt
                  
                     Go: Washington
                  
               